


Exhibit 10.1
PURCHASE AND SALE AGREEMENT


THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is made and entered into as
of October 19, 2015 (the “Effective Date”), by and among BROADSTONE NET LEASE
ACQUISITIONS, LLC, a New York limited liability company (“Buyer”), and BEF
FOODS, INC., a Ohio corporation (“Seller”), BOB EVANS FARMS, INC., a Delaware
corporation (“Parent Guarantor”), and BOB EVANS FARMS, LLC, a Ohio limited
liability company (“Affiliate Guarantor”; Parent Guarantor and Affiliate
Guarantor are at times referred to herein, collectively, as “Lease Guarantor”).
In consideration of the mutual covenants and agreements set forth in this
Agreement and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, Buyer, Seller and Lease Guarantor
hereby enter into this Agreement and covenant and agree as follows:
1.Definitions.
(a)“Affiliate” means any entity directly or indirectly controlling, controlled
by or under common control with Seller or Lease Guarantor.
(b)“Affiliate Guaranty” means the lease guaranty to be executed by Affiliate
Guarantor in favor of Buyer at Closing, dated as of the Closing Date, and in
form and substance as that attached hereto as Exhibit E.
(c)“Agent” means any member, shareholder, equity owner, director, manager,
officer, employee, or Affiliate of Seller.
(d)“Association Estoppels” means, individually and collectively, if any and as
applicable to a particular Location, the one or more estoppel certificates that
may be requested in writing by Buyer to confirm that each Location and Seller is
in compliance with any and all obligations, covenants, conditions, assessments,
restrictions or regulations created or imposed by any existing declaration of
record, business/owner/condominium/industrial park association, developer
agreement, mutual, shared or common maintenance, access or driveway agreements,
or any other material duties or obligations encumbering such Location or imposed
on the owner of such Location (that benefit other parties or lands/areas outside
of such Location), and the like, if any. The form of said estoppel
certificate(s) shall be reasonably acceptable to Buyer, Seller and Title
Company.
(e)“Bill of Sale and Assignment” means the bill of sale and assignment that
shall be delivered by Seller to Buyer at Closing, and sufficient to transfer all
of Seller’s right, title and interest in and to the Personal Property and
Intangible Property free and clear of all liens, security interests and other
encumbrances.
(f)“Building Systems” means the mechanical, electrical, plumbing, sanitary,
sprinkler, heating, ventilation and air conditioning, security, life-safety,
building management, elevator and other service systems or facilities of the
buildings located on each Location.
(g)“Business Day” or “business day” means any day other than a Saturday, Sunday
or legal holiday under the laws of the United States or the State of New York.
(h)“Close” or “Closing” means the consummation of the transactions contemplated
by this Agreement on or before the Closing Date.
(i)“Closing Date” means October 23, 2015.
(j)“Deed” or “Deeds” means, individually and collectively, as appropriate, the
special warranty deeds (or the equivalent instrument under the laws of the
jurisdiction where each Location is located), one for each Location, conveying
fee simple marketable title to each Location to Buyer, subject only to those
Permitted Encumbrances.
(k)“Due Diligence Documents” means copies of: (i) the Existing Title Documents
in the possession or control of Seller or any Agent; (ii) the Existing
Environmental Reports in the possession or control of Seller or any Agent; (iii)
the Existing Leasing and Management Documents; (iv) the Existing Appraisal and
Inspection Reports in the possession or control of Seller or any Agent; (v) the
Existing Construction Documents in the possession or control of Seller or any
Agent; (vi) the Warranties; (vii) the Tax Information in the possession or
control of Seller or any Agent; (viii) certificates of insurance evidencing
types and amounts of coverage for all existing property and liability insurance
policies relating to the Property; and (ix) the Organizational Documents for
Seller and Lease Guarantor, together with an organizational chart of Seller,
Lease Guarantor, and Affiliates.




--------------------------------------------------------------------------------




(l)“Due Diligence Period” means the period commencing on the Effective Date and
expiring at 11:59 p.m. (eastern) on the later of (i) October 2, 2015, or (ii)
the date that is ten (10) calendar days after Buyer’s receipt of the last of:
(A) the Due Diligence Documents; (B) the Inspection Reports; and (C) the
Surveys; provided, however, in no event shall the Due Diligence Period extend
beyond the Closing.
(m)“Earnest Money Deposit” means the Initial Deposit and any Additional Deposit
(as each term is defined in Section 3 of this Agreement), together with any
accrued interest thereon.
(n)“Environmental Assessments” means the ASTM Phase I Environmental Site
Assessments that Buyer has ordered for each Location.
(o)“Environmental Law” means all federal, state and local laws, common laws,
equitable doctrine, rules, regulations, statutes, codes, ordinances, directives,
guidance documents, cleanup or other standards, and any other governmental
requirements or standards currently in existence or hereafter enacted or
rendered which pertain to, regulate, or impose liability or standards of conduct
concerning the use, storage, human exposure to, handling, transportation,
release, cleanup or disposal of Hazardous Substances.
(p)“Escrow Agent” means Old Republic National Title Insurance Company, 9900
Covington Cross, Suite 290, Las Vegas, Nevada 89144, Attention: Mr. Paul J.
Beever, Vice President and Underwriting Counsel, (702) 242-3141.
(q)“Existing Appraisal and Inspection Reports” means, collectively, all
third-party appraisal, zoning, property inspection, property condition and/or
engineering reports performed for any Location for the benefit of Seller or any
Affiliate.
(r)“Existing Construction Documents” means, collectively, copies of all final
plans, drawings, contracts, licenses, permits, certificates (including without
limitation certificates of occupancy), licensees, approvals and other similar
documentation related to the development, construction, renovation, alteration
or improvement of any Location or Seller’s lawful use and occupancy of any
Location.
(s)“Existing Environmental Reports” means all environmental, soils or
engineering reports, assessments, studies, test results, notices, agreements and
other documentation with respect to any Location, including, without limitation,
all documentation with respect to any Location’s compliance with or violation of
any Environmental Law.
(t)“Existing Leasing and Management Documents” means all existing leasing,
licensing and management agreements or other similar agreements, which wholly or
partially affect or relate to the possession, use, management, maintenance or
operation of any Location, and all other agreements, instruments and documents
relating or modifying such leasing, licensing and management agreements.
(u)“Existing Title Documents” means (i) all existing title insurance
commitments, policies, searches and examinations relating to any Location; and
(ii) all existing surveys, site plans, or other similar maps of any Location, or
portion thereof.
(v)“Governmental Authority” means any federal, state, county, city, local,
municipal or other governmental, regulatory or administrative agency,
governmental commission, department, board, subdivision, court, tribunal, or
other governmental arbitrator; arbitral body and all of their respective
departments, bureaus, agencies or officers, and any insurance underwriting board
or insurance inspection bureau or any other body exercising similar functions.
(w)“Hazardous Substances” means any and all toxic or hazardous substances,
chemicals, materials, pollutants or other substances, of any kind or nature,
which are regulated, governed, restricted or prohibited by or support a claim
under any Environmental Law.
(x)“Inspection Reports” means, collectively, the Environmental Assessments, the
Property Condition Assessments, and the Zoning Reports.
(y)“Intangible Property” means, collectively, all of Seller’s right, title and
interest in and to (i) all architectural and engineering drawings, work product,
records, licenses, permits, plans, approvals and other written authorizations
used or useful solely in connection with the Property for the use, operation or
ownership of any of the Property, and (ii) all Warranties, to the extent in
effect and assignable.
(z)“Lease” means the Master Lease Agreement to be entered into by Seller, as
tenant, and Buyer, as landlord, at Closing, dated as of the Closing Date, and in
form and substance as that attached hereto as Exhibit B.
(aa)“Lease Terminations” means one or more lease terminations and/or other
similar agreement as necessary to terminate all existing leasing agreements with
respect to the Property, or any portion thereof, all and each of which shall be
dated as of the Closing Date, and in form and substance reasonably acceptable to
Buyer.




--------------------------------------------------------------------------------




(ab)“Legal Requirements” means all laws, ordinances, statutes, rules,
regulations, orders, directions and requirements of all Governmental Authorities
currently in existence or hereafter enacted or rendered and of all other
Governmental Authorities applicable to or claimed to be applicable to any
portion of the Property or the business activities conducted thereon or therein.
(ac)“Location” means, individually, each of those certain parcels of real
property listed on Schedule 1 attached hereto, as each is more particularly
described in Exhibit A, together with all buildings, improvements and fixtures
located thereon, now or in the future, and all rights, privileges, tenements,
easements, licenses, hereditaments and appurtenances belonging or pertaining
thereto.
(ad)“Memorandum of Lease” means the Memorandum of Lease to be entered into by
Buyer and Seller at Closing, one for each Location, evidencing the existence of
the Lease, each of which shall be dated as of the Closing Date, and in form and
substance reasonably satisfactory to both Buyer and Seller, but in all events
subject to local recording requirements.
(ae)“Monetary Encumbrances” means all mortgages, deeds of trust, mechanics’
liens, security interests, security instruments encumbering any of the Property,
judgments and other monetary liens and encumbrances affecting title to or
ownership of any of the Property, including, without limitation, liens for
delinquent real estate taxes and assessments, but excluding, however, liens for
taxes and assessments on the Property not yet due and payable.
(af)“Organization and Authorization Certificate” means the Organization and
Authorization Certificate to be executed by Seller and each Lease Guarantor in
favor of Buyer at Closing, dated as of the Closing Date, and in form and
substance as that attached hereto as Exhibit C subject to reasonable revisions
to reflect their respective Organizational Documents.
(ag)“Organizational Documents” means the articles of incorporation, certificate
of incorporation, trust agreement, charter, bylaws, articles of formation,
certificate of formation, regulations, operating agreement, certificate of
limited partnership, partnership agreement and all other similar documents,
instruments or certificates executed, adopted, or filed in connection with the
creation, formation, or organization of an entity, including any amendments and
modifications thereto, together with a complete list of all officers, directors,
shareholders, members, and managers (excluding, however, the officers,
directors, and shareholders of the Parent Guarantor) of such entity.
(ah)“Parent Guaranty” means the lease guaranty to be executed by Parent
Guarantor in favor of Buyer at Closing, dated as of the Closing Date, and in
form and substance as that attached hereto as Exhibit D.
(ai)“Permitted Encumbrances” means all of the following: (i) zoning, building
and land use laws, ordinances, rules and regulations applicable to the Property;
(ii) the lien of taxes and assessments on the Property not yet due and payable;
(iii) the rights of Seller, as tenant only, under the Lease; and (iv) all
matters enumerated in “Schedule B” of the applicable Title Commitment other than
those matters specified in Section 5 that Seller is obligated to Remove at
Closing and those Title Objections which Seller has elected in writing to Remove
as provided in Section 5. Except as expressly agreed to in writing by Buyer, all
Monetary Encumbrances are excluded from the definition of Permitted
Encumbrances.
(aj)“Personal Property” means, collectively, if any, all records and files of
Seller relating to the operation, maintenance, improvement and renovation of the
Property.
(ak)“Property” means, collectively, (i) those certain parcels of real property
located at the addresses listed on Schedule 1 attached hereto, each as more
particularly described on Exhibit A, together with all buildings, improvements
and fixtures located thereon, now or in the future, and all rights, privileges,
tenements, easements, licenses, hereditaments and appurtenances belonging or
pertaining thereto; (ii) the Personal Property; and (iii) the Intangible
Property. The Property shall not include Seller’s trade fixtures, machinery, and
equipment used in connection with Seller’s business; provided, however, the
Property expressly includes all Building Systems.
(al)“Property Condition Assessments” means the Property Condition
Assessments/Reports that Buyer intends to order for each Location promptly after
the Effective Date or later execution of this Agreement.
(am)“Purchase Price” means Fifty One Million Six Hundred Thousand and 00/100
Dollars ($51,600,000.00).
(an)“Remove” means to release, correct or satisfy or, with Buyer’s prior written
consent, cause the Title Company to affirmatively insure over (as applicable).
(ao)“Surveys” means the ALTA or TLTA surveys that Seller has ordered for each
Location.
(ap)“Tax Information” means, collectively, copies of: (i) the real estate tax
bills for the Property for the current tax year; (ii) the most recent tax
assessment for each parcel comprising the Property, any current or




--------------------------------------------------------------------------------




threatened betterment assessments; (iii) any tax abatement, economic incentive,
or “PILOT” agreements; and (iv) complete files on any pending tax appeal
proceedings.
(aq)“Title Commitments” means the commitments for title insurance ordered by
Buyer and received from Title Company with respect to each Location.
(ar)“Title Company” means Old Republic National Title Insurance Company, 9900
Covington Cross, Suite 290, Las Vegas, Nevada 89144, Attention: Mr. Paul J.
Beever, Vice President and Underwriting Counsel, (702) 242-3141.
(as)“Title Objections” shall mean any exceptions to coverage for matters set
forth in the Title Commitments, any matters affecting title to the Property, and
any matters shown on the Surveys, to which Buyer timely objects in accordance
with the terms of Section 5.
(at)“Title Policies” means, collectively, the ALTA or TLTA title insurance
policies, with an aggregate coverage amount equal to the Purchase Price, which
Title Policies shall reflect that fee title to the Property is vested of record
in Buyer, subject only to the Permitted Encumbrances.
(au)“Transfer Taxes” means any and all documentary transfer, stamp, sales, use,
excise, privilege or similar tax, fee or charge of any Governmental Authority
payable in connection with the delivery of any Deed, the Lease, any Memorandum
of Lease, or any other instrument or document provided in or contemplated by
this Agreement or the Exhibits hereto together with interest and penalties, if
any, thereon, including any sales or similar taxes payable in connection with
the transfer of any Personal Property comprising a part of the Property.
(av)“Warranties” means all right, title and interest held by Seller (or any
Affiliate) in and to any and all warranties, indemnities and guaranties, if any,
related to the renovation, construction, replacement, maintenance or ownership
of any Location, including, without limitation, for roof, HVAC and other
structural components and systems.
(aw)“Zoning Reports” means the Zoning Reports that Buyer has ordered for each
Location.
2.Sale-Leaseback Transaction. In accordance with and subject to the terms and
conditions of this Agreement, the following shall occur contemporaneously at
Closing: (a) Seller shall sell and convey to Buyer, and Buyer shall purchase and
accept from Seller, the Property; and (b) Buyer shall lease to Seller, and
Seller shall accept and take from Buyer, the “Leased Premises,” as defined in
the Lease; (c) Parent Guarantor shall guarantee the Lease obligations in
accordance with the terms of the Parent Guaranty; and (d) Affiliate Guarantor
shall guarantee the Lease obligations in accordance with the terms of the
Affiliate Guaranty.
3.Earnest Money Deposit. Within three (3) business days after the Effective
Date, Buyer shall deposit One Million and 00/100 Dollars ($1,000,000.00) with
Escrow Agent (the “Initial Deposit”) to be held in escrow pursuant to the terms
of this Agreement. In the event Buyer does not terminate this Agreement by
written notice delivered to Seller prior to the expiration of the Due Diligence
Period, Buyer shall deposit with Escrow Agent an additional One Million and
00/100 Dollars ($1,000,000.00) (the “Additional Deposit”) within three (3)
business days after the expiration of the Due Diligence Period. All interest and
other income from time to time earned on the Earnest Money Deposit shall be
earned for the account of Buyer, and shall be a part of the Earnest Money
Deposit. At the Closing, the Earnest Money Deposit shall be paid to Seller and
applied as a credit against the cash portion of the Purchase Price.
4.Due Diligence. Prior to the Effective Date, Seller shall furnish the Due
Diligence Documents to Buyer. In addition, Seller shall deliver any other
documents in its possession or control relating to the Property reasonably
requested by Buyer within three (3) business days following any such request.
Buyer shall have the right to terminate this Agreement at any time prior to the
expiration of the Due Diligence Period, for any or no reason at all, upon
written notice to Seller, in which event this Agreement shall be null and void
and of no further force and effect (except for rights and obligations that
survive a termination of this Agreement pursuant to the express terms of this
Agreement) and, notwithstanding anything in this Section 4 of this Agreement to
the contrary, Escrow Agent shall immediately return the Earnest Money Deposit to
Buyer. At all times prior to Closing, Buyer and its agents shall, upon
reasonable notice, have the right to enter upon the Property, at their own risk
and at reasonable times which do not interrupt normal business operations, to
inspect the Property and conduct such due diligence investigations as Buyer
deems necessary. Seller agrees to provide access to all parts of the Property
and cooperate with such inspections and investigations in any way reasonably
requested by Buyer. Notwithstanding the foregoing, Buyer shall not conduct any
invasive testing without the prior written consent of Seller. Buyer agrees to
repair any damage and to indemnify and hold Seller harmless from and against any
loss, liability, mechanics’ lien, cost, damage, expense, claim or judgment
incurred or suffered by Seller arising out of or related to such investigations
of the Property by Buyer; excluding, however, any loss, liability, cost, damage,
expense, claim or judgment resulting from any unfavorable test result or the
discovery of




--------------------------------------------------------------------------------




any undesirable existing condition on, in, under or about the Property, such
exclusion including, without limitation, any loss resulting from any decrease in
the fair market value of all or any portion of the Property or the inability of
Seller to market the Property due to any such discovery or unfavorable test
result. Buyer’s agents shall provide proof of insurance reasonably satisfactory
to Seller prior to gaining access to inspect the Property. Any provision of this
Agreement to the contrary notwithstanding, the repair and indemnification
obligation of Buyer under this Section 4 shall survive Closing and the transfer
of title or any earlier termination of this Agreement.
5.Title.
(a)Prior to the expiration of the Due Diligence Period, Buyer will give Seller
written notice of any Title Objections. Seller will then respond to Buyer in
writing within three (3) business days after receipt of Buyer’s notice of Title
Objections indicating whether Seller elects to Remove the same. Failure of
Seller to notify Buyer in writing within such three (3) business day period
shall be deemed an election by Seller on the last day of such period not to
Remove such Title Objections. If Seller elects not to Remove one or more Title
Objections, then Buyer may either (i) terminate this Agreement by written notice
to Seller, in which event the Title Company shall refund the Earnest Money
Deposit to Buyer, and thereafter Seller and Buyer shall not have any further
liability hereunder except for obligations which by the express terms of this
Agreement survive the termination of this Agreement, or (ii) waive such Title
Objections and proceed to Closing. Failure of Buyer to terminate this Agreement
on or before the date that is three (3) business days after Buyer’s receipt of
Seller’s response (or expiration of the three (3) business day period in which
Seller is permitted to reply pursuant to this Section 5(a)) shall be deemed an
election by Buyer to proceed to Closing. Any such Title Objection so waived by
Buyer shall be deemed to constitute a Permitted Encumbrance, and the Closing
shall occur as herein provided without any reduction of or credit against the
Purchase Price.
(b)Notwithstanding anything in this Agreement to the contrary, Seller shall be
obligated to Remove at Closing, to Title Company’s reasonable satisfaction, all
Monetary Encumbrances, and Buyer shall not be obligated to object to any
Monetary Encumbrances in its Title Objections. If this Agreement is not
terminated by Buyer in accordance with the provisions hereof, Seller shall, at
Closing, Remove or cause to be Removed all Monetary Encumbrances and any Title
Objections which Seller elected in writing to Remove as provided above.
(c)Notwithstanding anything in this Agreement to the contrary, Buyer reserves
the right to review and approve all liens, encumbrances, easements, covenants,
conditions, restrictions and reservations affecting title to the Property,
whether or not a matter of public record. If any of the same are first disclosed
to or discovered by Buyer after receipt of the Title Commitments, then Seller
shall afford Buyer the opportunity to review and object to the same in the time
and manner provided by this Section 5. No title defect may be insured over or
removed of record by indemnification or similar arrangement with the Title
Company without Buyer’s prior written consent.
(d)At Closing, the Title Company will issue the Title Policies to Buyer insuring
that fee simple title to the Property is vested in Buyer subject only to the
Permitted Encumbrances. Buyer shall be entitled to request that the Title
Company provide such endorsements to the Title Policies as Buyer may reasonably
desire.
6.Representations and Warranties.
(a)Buyer, Seller and Lease Guarantor each represents and warrants to the others
that: (i) it is duly organized, validly existing and in good standing under the
laws of its jurisdiction of organization or incorporation, and is duly licensed
and qualified to transact business in and in good standing as a foreign entity
in each jurisdiction wherein the nature of the business transacted by it or the
nature of the property owned or leased by it makes such licensing or
qualification necessary; (ii) all necessary action has been taken by it to
authorize the execution, delivery and performance of this Agreement, and this
Agreement is the legal, valid and binding obligation of it, enforceable against
it in accordance with its terms, subject to bankruptcy, insolvency and other
laws of general application affecting the rights of creditors and subject to the
effect of general principles of equity, regardless of whether enforcement is
sought in a proceeding at law or in equity; (iii) neither the entering into of
this Agreement nor the consummation of the transactions contemplated by this
Agreement will constitute or result in a violation or breach of any contract or
any other instrument or agreement to which it or its assets may be subject to or
bound; (iv) neither the entering into of this Agreement nor the consummation of
the transactions contemplated by this Agreement will constitute a violation or
breach by it of any judgment, order, writ, injunction or decree issued against
or imposed upon it or will result in a violation of any applicable law, order,
rule or regulation of any duly constituted Governmental Authority, and (v) no
bankruptcy, insolvency, rearrangement or similar action or proceeding, whether
voluntary or involuntary, is pending or, to its knowledge, threatened against
it, nor has it any intention of filing or commencing any such action or
proceeding.
(b)Seller represents and warrants to Buyer that: (i) (A) each Location is owned
in fee simple by Seller, (B) except for matters of record listed in the Title
Commitments which do not interfere with Seller’s ability to




--------------------------------------------------------------------------------




operate its business, no party has any lease, license, or other right to use,
occupy or possess any Location or any portion thereof, and no adverse or other
parties are in possession of any Location, or any portion thereof, and (C) no
party has any purchase right, right of first offer, right of first refusal or
other right or interest relating to the ownership of any Location, or any
portion thereof; (ii) the Personal Property is free and clear of liens, security
interests and other encumbrances arising by, through or under Seller; (iii) to
its knowledge, each Location, the use of each Location, and all current
operations of each Location are in compliance with Legal Requirements in all
material respects, and it has not received any written notice to the contrary;
(iv) to its knowledge, all material permits, licenses or similar authorizations
required to occupy and operate each Location with respect to its current use and
in compliance with Legal Requirements have been obtained and are in full force
and effect; (v) it has not received a written notice of or has any knowledge of
any pending or contemplated condemnation action with respect to any Location or
any improvements located thereon, or its means of ingress and egress; (vi) no
litigation, action, or proceeding before any Governmental Authority is
instituted, pending or, to its knowledge, threatened against or involving any
Location or that would prevent or impair Seller from complying with its
obligations hereunder or under the Lease or that would question the validity or
enforceability of this Agreement or any action taken or to be taken by Seller as
part of the transactions contemplated by this Agreement, except as has been
expressly listed on Schedule 2 attached hereto; (vii) it is not a “foreign
person” as defined in Internal Revenue Code Section 1445 and any related
regulations and Buyer will have no duty to collect withholding taxes for it at
Closing pursuant to the Foreign Investors Real Property Tax Act of 1980, as
amended; (viii) except for title matters recorded in the applicable land records
and/or set forth as exceptions in the Title Commitments, no written commitments
to or agreements with any third party or Governmental Authority affect any
Location which would be binding on Buyer after Closing; (ix) there are no
delinquent bills for labor performed or materials furnished to or for the
benefit of any Location for the period prior to the date of Closing and there
are no mechanic’s liens or materialmen’s liens (whether or not perfected) on or
affecting any Location except as has been expressly listed on Schedule 2
attached hereto and/or set forth as exceptions in the Title Commitments; (x) to
its knowledge, there are no underground storage tanks at any Location; (xi)
except as expressly set forth in the Existing Environmental Reports, no Location
is subject to any environmental liens or active remediation and none are
pending, or to the knowledge of Seller, threatened; (xii) to its knowledge,
except as set forth in the Existing Environmental Reports, there are no
Hazardous Substances used, handled, disposed of or otherwise released in, on,
under, from or about any Location in violation of Environmental Law; and (xiii)
all of the Due Diligence Documents have been delivered to Buyer, none of which
have been edited or altered by Seller, and, to Seller’s knowledge, none are
inaccurate or misleading in any material respect
(c)The representations and warranties made by one party in favor of another
party are made as of the Effective Date and will be deemed to be remade as of
the Closing Date and are a requirement of Closing.
(d)No claim for a breach of any representation or warranty made by Seller or
Lease Guarantor shall be actionable or payable unless (i) the breach in question
results from, or is based on, a condition, state of facts or other matter which
was not actually known by Buyer prior to Closing, and (ii) written notice of
such claim is sent by Buyer to Seller prior to the expiration of the Survival
Period in accordance with Section 13.
(e)(i)    Notwithstanding any contrary provision of this Agreement, if Seller or
Lease Guarantor becomes aware between the Effective Date of this Agreement and
the Closing Date of any matters that make any of its respective representations
or warranties untrue, Seller or Lease Guarantor, as applicable, shall promptly
disclose such matters to Buyer in a written notice that specifically references
this Section 6(e). In the event that Seller or Lease Guarantor so discloses any
matters that make any of its representations and warranties untrue in any
material respect, Buyer shall have the right, in its sole discretion, by written
notice to Seller and Lease Guarantor on or before the Closing Date, to: (A)
terminate this Agreement, whereupon (x) Escrow Agent shall return the Earnest
Money Deposit to Buyer, and (y) except for those provisions of this Agreement
which by their express terms survive the termination of this Agreement, no party
hereto shall have any other or further rights or obligations under this
Agreement; (B) if applicable, exercise any of Buyer’s remedies pursuant to
Section 13 below; (C) request that Seller or Lease Guarantor, as applicable,
cure such breach as a condition to Closing; provided, however, that Seller or
Lease Guarantor, as applicable, shall be under no obligation to cure such breach
if it is unable or unwilling to cure such breach on or before the Closing Date;
or (D) waive such matters and to consummate the transactions contemplated by
this Agreement without reduction of the Purchase Price in accordance with the
terms of this Agreement, in which case the applicable representation or warranty
shall be deemed updated to include such information and Buyer shall have no
further right to terminate this Agreement as a result thereof. The failure of
Buyer to exercise a right provided by the foregoing




--------------------------------------------------------------------------------




clauses (A) or (B) within five (5) business days of the receipt of the notice
provided by Seller or Lease Guarantor, as applicable, shall be deemed an
election by Buyer to proceed to Closing.
(ii)    If Buyer elects to request that Seller or Lease Guarantor cure such
breach in accordance with subsection (C) above and Seller or Lease Guarantor, as
applicable, is unable or unwilling to cure such breach on or before the Closing
Date, Buyer shall then have the right, in its sole discretion, by written notice
to Seller and Lease Guarantor, to elect to proceed in accordance with subsection
(A), (B), or (D) above.
7.Covenants.
(a)Affirmative. From and including the Effective Date until Closing or the
earlier termination of this Agreement, Seller shall: (i) maintain, repair and
keep the Property in good condition and repair in the ordinary course and in
compliance with all Legal Requirements and matters of record; (ii) maintain the
insurance coverage currently in effect for the Property, or comparable coverage,
through the Closing Date; and (iii) give prompt written notice to Buyer upon:
(A) receiving any written notices of default or any written notices of lawsuits
affecting Seller and/or any part of the Property; (B) receiving any written
notices of lawsuits affecting Lease Guarantor which could reasonably be expected
to have a material adverse effect on Lease Guarantor’s ability to perform its
obligations under the Parent Guaranty or Affiliate Guaranty, as applicable; (C)
acquiring knowledge of any casualty or condemnation of any part of the Property,
whether actual, pending or threatened; (D) acquiring knowledge of the presence
of any Hazardous Substances in violation of any Environmental Law on, in, under
or about any part of the Property; (E) receiving written notice from a
Governmental Authority of a violation of any Legal Requirements with respect to
the condition or use of any part of the Property; (F) acquiring knowledge of the
conduct or occurrence of an inspection of any part of the Property by a
Governmental Authority; or (G) acquiring knowledge of any fact or circumstance
that renders (or is likely to render as of the Closing Date) any of Seller’s or
Lease Guarantor’s representations or warranties untrue or inaccurate in any
material respect, or any of the conditions of this Agreement unfulfilled.
(b)Negative. From and including the Effective Date until Closing or the earlier
termination of this Agreement, neither Seller nor Lease Guarantor shall do,
cause, permit or authorize any of the following, unless, in each case, Buyer’s
prior written consent has been obtained: (i) enter into any new lease, contract
or agreement affecting or encumbering the Property (or any part thereof); (ii)
assign, transfer, convey, hypothecate, create a security interest in or lien
upon, grant any easement or right-of-way, or otherwise further encumber any part
of the Property or any interest therein or take any other action that would
affect the title to any part of the Property as it exists as of the Effective
Date; or (iii) amend or otherwise modify the Organizational Documents or
structure of Seller or Lease Guarantor in a manner that is adverse to Buyer or
the transactions contemplated by this Agreement, the Lease, the Parent Guaranty
or Affiliate Guaranty, and provided that a copy of any such amended or modified
Organizational Document be provided to Buyer at least five (5) business days
prior to the Closing Date, and provided further that no amendment or
modifications to the Organizational Documents or structure of Seller or Lease
Guarantor shall be made after the date that is five (5) business days prior to
the Closing Date.
(c)Publicity. Buyer, Seller and Lease Guarantor each hereby covenants and agrees
that: (i) prior to Closing, none of Seller, Buyer or Lease Guarantor shall issue
any press release or public statement with respect to any of the transactions
contemplated by this Agreement without the prior consent of the others, except
to the extent required by Legal Requirements, and (ii) after the Closing, any
such press release or public statement issued by Buyer, Seller or Lease
Guarantor shall be subject to the review and approval of the other parties
(which approval shall not be unreasonably withheld, conditioned or delayed),
except to the extent required by Legal Requirements, which obligations under
this clause (ii) shall survive the Closing and the transfer of title to the
Property. If Buyer, Seller or Lease Guarantor is required by Legal Requirements
to issue a press release or public statement, such party shall, at least three
(3) business days prior to the issuance of the same, deliver a copy of the
proposed press release or public statement to the other party for its review.
8.Casualty. Seller agrees to give Buyer prompt notice of any material damage or
destruction of any of Location or any portion thereof. In the event that prior
to Closing any part of any Location is destroyed or damaged and the cost to
restore the Location exceeds $250,000 (or is less than $250,000 if adequate
insurance proceeds are not delivered to Buyer, and Seller does not agree to
restore the Location at Seller’s sole cost and expense in accordance with the
Lease), Buyer shall have the right, exercisable by giving notice to Seller
within ten (10) business days after receiving written notice of such damage or
destruction, to either: (a) terminate this Agreement upon written notice, in
which event the Earnest Money Deposit shall be returned to Buyer; or (b) accept
the subject Location in its then condition and to proceed with the Closing;
provided, however, that in the event that Buyer elects to proceed under




--------------------------------------------------------------------------------




clause (b), then any insurance proceeds related to such damage shall be made
available to Seller to repair and restore the affected Location to its condition
immediately prior to such damage promptly after Closing in accordance with the
Lease, and Seller shall not compromise, settle or adjust any claims to such
proceeds without Buyer’s prior written consent. The provisions of this Section 8
shall survive Closing and the transfer of title.
9.Condemnation. Seller agrees to give Buyer prompt notice of any taking,
condemnation or eminent domain proceeding of any Location or any portion
thereof. In the event that prior to the Closing, all or any portion of any
Location is subject to a taking or a condemnation by public authority and the
portion subject to a taking or a condemnation would, in Buyer’s good faith
opinion, render the Location unusable for Seller’s use thereof or otherwise have
a material adverse impact of the value of such Location, as determined by Buyer
in good faith, Buyer shall have the right, exercisable by giving notice to
Seller within ten (10) business days after receiving written notice of such
taking or condemnation, to either: (a) terminate this Agreement upon written
notice, in which event the Earnest Money Deposit shall be returned to Buyer; or
(b) accept the subject Location in its then condition, without a reduction in
the Purchase Price; provided, however, that in the event that Buyer elects to
proceed under clause (b), then any condemnation award related to such taking
shall be made available to Seller to repair, restore or reconfigure the subject
Location to its condition immediately prior to such taking in accordance with
the Lease, and Seller shall not compromise, settle or adjust any claims to such
award without Buyer’s prior written consent The provisions of this Section 9
shall survive Closing and the transfer of title.
10.Conditions Precedent to Closing.
(a)Buyer. Unless waived in writing by Buyer, the obligation of Buyer to Close is
subject to the fulfillment of all of the following conditions on or prior to the
Closing Date: (i) the respective representations and warranties made by Seller
and Lease Guarantor in this Agreement shall be true and correct in all material
respects, and all of the terms, provisions, covenants, conditions, agreements
and obligations required to be performed by Seller and Lease Guarantor under
this Agreement shall have been performed, met or complied with in all material
respects; (ii) Seller and Lease Guarantor shall have delivered their respective
Closing documents pursuant to Section 11(c) and Section 11(d) of this Agreement;
(iii) there shall be no action or proceeding, instituted, pending or threatened
in writing against or involving Seller, Lease Guarantor or any Location before
any Governmental Authority that could reasonably be expected to have a material
adverse impact on Seller’s ability to Close, the value of any Location, Seller’s
creditworthiness or ability to perform as tenant under the Lease, or Lease
Guarantor’s creditworthiness or ability to perform as guarantor under the Lease
Guaranty; (iv) Seller shall have delivered to Buyer copies of all Association
Estoppels if any were requested in Buyer’s Title Objections; (v) Seller shall
have delivered to Buyer insurance certificates confirming compliance, as of the
Closing Date, with the insurance requirements of the Lease; (vi) all real estate
taxes and assessments due and owing for each Location must be paid in full;
(vii) any existing leases affecting the Property shall be terminated and shall
be of no further force and effect; and (viii) Title Company shall be irrevocably
committed to issue the Title Policies. In the event any of the conditions in
this Section 10(a) have not been satisfied (or otherwise waived in writing by
Buyer) on or prior to the Closing Date, then Buyer shall have the right, in its
sole discretion, to either: (A) terminate this Agreement at any time by written
notice to Seller, whereupon (x) Escrow Agent shall return the Earnest Money
Deposit to Buyer, and (y) except for those provisions of this Agreement which by
their express terms survive the termination of this Agreement, no party hereto
shall have any other or further rights or obligations under this Agreement; or
(B) if applicable, exercise any of Buyer’s remedies pursuant to Section 13
below.
(b)Seller. Unless waived in writing by Seller, the obligation of Seller and
Lease Guarantor to Close is subject to the fulfillment of all of the following
conditions on or prior to the Closing Date: (i) the representations and
warranties made by Buyer in this Agreement shall be true and correct in all
material respects, and all of the terms, provisions, covenants, conditions,
agreements and obligations required to be performed by Buyer under this
Agreement shall have been performed, met or complied with in all material
respects; and (ii) Buyer shall have delivered its Closing documents and balance
of the Purchase Price pursuant to Section 11(b) of this Agreement. In the event
any of the conditions in this Section 10(b) have not been satisfied (or
otherwise waived in writing by Seller and Lease Guarantor) on or prior to the
Closing Date, Seller and Lease Guarantor shall have the right, in their sole
discretion, to either: (A) terminate this Agreement at any time by written
notice to Buyer, whereupon, except for those provisions of this Agreement which
by their express terms survive the termination of this Agreement, no party
hereto shall have any other or further rights or obligations under this
Agreement; or (B) if applicable, exercise any of Seller’s remedies pursuant to
Section 12 below.
11.Closing.




--------------------------------------------------------------------------------




(a)Generally. Closing shall occur on or before the Closing Date in mail away
format (the parties will not be present at Closing) with immediately available
funds and closing documents delivered to Escrow Agent, in escrow, on or before
the Closing Date. Escrow Agent shall serve as the closing agent and shall be
responsible for preparing the closing statement, the Deeds and customary
transfer documents in accordance with and subject to the terms and conditions of
this Agreement.
(b)Buyer Closing Documents. Buyer shall deliver to Escrow Agent on or before the
Closing Date: (i) a counterpart of the closing statement executed by Buyer; (ii)
duplicate originals of the Lease executed by Buyer; (iii) one original
Memorandum of Lease for each Location executed by Buyer; (iv) any other
documents, instruments or agreements called for under this Agreement or
applicable Legal Requirements, which have not previously been delivered or which
are reasonably necessary to Close; and (v) the balance of the Purchase Price and
all other funds due and owing from Buyer to Seller, after all applicable
credits, adjustments and prorations called for under this Agreement.
(c)Seller Closing Documents. Seller shall deliver to Escrow Agent on or before
the Closing Date: (i) a counterpart of the closing statement executed by Seller;
(ii) one original Deed for each Location executed by Seller; (ii) duplicate
originals of the Lease executed by Seller; (iii) one original Memorandum of
Lease for each Location executed by Seller; (iv) an original Organization and
Authorization Certificate executed by Seller; (v) the original Bill of Sale and
Assignment; (vi) an original Indemnity Agreement to address certain open matters
relating to the Texas Location, in form and substance reasonably satisfactory to
Buyer (“Indemnity Agreement”), executed by Seller; (vii) a Title Affidavit in
favor of Buyer confirming Seller’s knowledge with respect to certain title
matters, in form and substance reasonably satisfactory to Buyer, executed by
Seller; and (viii) any other documents, instruments, agreements or curatives
called for under this Agreement or applicable Legal Requirements, which have not
previously been delivered or which are reasonably necessary to Close, including,
without limitation, such affidavits as the Title Company may reasonably require
in order to issue, without additional charge, the Title Policies.
(d)Lease Guarantor Closing Documents. Lease Guarantor shall deliver to Escrow
Agent on or before the Closing Date: (i) a counterpart of the closing statement
executed by Lease Guarantor; (ii) an original Parent Guaranty executed by Parent
Guarantor; (iii) an original Affiliate Guaranty executed by Affiliate Guarantor;
(iv) an original Organization and Authorization Certificate executed by Parent
Guarantor; (v) an original Organization and Authorization Certificate executed
by Affiliate Guarantor; (vi) an original Indemnity Agreement executed by Parent
Guarantor and Affiliate Guarantor; and (vii) any other documents, instruments,
agreements or curatives called for under this Agreement or applicable Legal
Requirements, which have not previously been delivered or which are reasonably
necessary to Close.
(e)Costs.
(i)    Buyer shall be responsible for: (A) the cost to record the Deeds; (B) the
actual costs incurred by Fidelity National Title Insurance Company in preparing
the existing title commitments; (C) with respect to the Ohio Location, the
premiums charged for the Title Policy; (D) one-half of Escrow Agent’s closing
fee; and (E) the cost of the Inspection Reports.
(ii)    Seller shall be responsible for (A) any and all Transfer Taxes; (B) the
cost to record each Memorandum of Lease; (C) the cost of any charges to Remove
all liens, encumbrances and other exceptions to coverage required to be removed
by this Agreement including, without limitation, the cost to record applicable
curative documents; (D) with respect to the Texas Location, the premiums charged
for the Title Policy; (E) one-half of the Escrow Agent's closing fee; and (F)
the cost of the Surveys.
(iii)    Buyer and Seller shall pay for their own legal fees. Any and all other
closing costs not specifically addressed in this Section 11(e) shall be paid in
accordance with the customs and practices of the jurisdiction where each
Location is located, with Seller also being responsible for all such costs
customarily paid by tenants in similar transactions.
(f)Prorations and Apportionments. As Seller will be responsible for the payment
of all utilities, taxes, assessments, charges and costs of every kind and nature
associated with the operation and use of the Property, as more particularly set
forth in the Lease, Buyer and Seller shall not adjust, prorate or apportion any
such items at Closing but rather Seller shall continue to be fully responsible
for all such items. Seller shall have no claims against Buyer, and Seller hereby
releases Buyer from and agrees to indemnify and hold Buyer




--------------------------------------------------------------------------------




harmless from all claims and liability with respect to any such adjustments,
prorations and apportionments. The terms and provisions of this Section 11(f)
shall survive Closing and the transfer of title.
(g)Rent. The first partial payment of Base Rent due Buyer under the Lease shall
be made by Seller at Closing and shall be prorated to cover the period from and
including the Closing Date through and including the last day of the calendar
month in which the Closing occurs. In the event the Closing occurs after the
25th day of the month, Seller shall also pay at Closing the full payment of Base
Rent due Buyer under the Lease for the month following the month of Closing.
(h)Application of Proceeds. If there shall be any Monetary Encumbrances that
Seller is obligated to pay and discharge in whole or part at Closing, Title
Company may use the net proceeds due Seller at Closing to release and discharge
the same, and Seller shall satisfy Title Company’s reasonable requirements with
respect to the delivery of documents necessary for Title Company to issue the
Title Policies without exception for such Monetary Encumbrances, including,
without limitation, payment of the cost of recording or filing said instruments
which shall be deducted from the balance of the Purchase Price payable to Seller
at Closing.
(i)Possession and Condition. Seller shall deliver to Buyer full possession and
occupancy of all of the Property at Closing free from all claims of occupancy or
use of any kind whatsoever, except for Permitted Encumbrances and Seller’s right
to occupy and use the same pursuant to the terms of the Lease. Buyer
acknowledges and agrees that the Property is being purchased by Buyer in an “AS
IS” and “WHERE IS” condition. Seller and Lease Guarantor acknowledge and agree
that the Property is being leased to Seller in an “AS IS” and “WHERE IS”
condition. Buyer and Seller shall accept the Property at the time of Closing in
the same condition as the Property is in as of the Effective Date, as such
condition shall have changed by reason of ordinary wear and tear.
(j)Broker’s Fees. Buyer, Seller and Lease Guarantor each represents and warrants
to the others that there are no fees or commissions due as a result of their
employment of any broker, except that CBRE (the “Broker”) is acting as Seller’s
agent and shall be compensated at Closing by Seller pursuant to a separate
written agreement. Seller and Lease Guarantor shall indemnify and hold Buyer
harmless from all claims and expenses of Broker in connection with this
Agreement. Buyer, Seller and Lease Guarantor each agree to indemnify and hold
the others harmless for any and all claims and expenses, including legal fees,
if any fees or commission is determined to be due by reason of employment of a
broker other than the Broker. The terms of this Section 11(j) shall survive
Closing and the transfer of title or the earlier termination of this Agreement.
(k)Tax Deferred Exchange. Buyer and Seller agree to cooperate with each other in
effecting for the benefit of either party a tax deferred exchange pursuant to
Section 1031 of the United States Internal Revenue Code and similar provisions
of applicable state law; provided that: (i) neither party shall be obligated to
delay the Closing; and (ii) neither party shall be obligated to execute any
note, contract, deed or other document not otherwise expressly provided for in
this Agreement providing for any personal liability, nor shall either party be
obligated to take title to any property other than the Property as otherwise
contemplated in this Agreement or incur additional expense for the benefit of
the other party. Each party shall indemnify and hold the other harmless against
any liability arising or is claimed to have arisen on account of any exchange
proceeding which is initiated on behalf of the indemnifying party. The terms of
this Section 11(k) shall survive Closing and the transfer of title.
12.Default by Buyer; Liquidated Damages. Provided that Seller and Lease
Guarantor are both ready, willing and able to Close and also that neither Seller
nor Lease Guarantor is in default of this Agreement, then, if any of Buyer’s
representations and warranties in this Agreement prove to be untrue at Closing
in any material respect, or if Buyer defaults in the performance of its
obligations under this Agreement at any time after the expiration of the Due
Diligence Period, and Buyer fails to cure such default or breach within ten (10)
days after Seller and Lease Guarantor have provided written notice of such
default to Buyer, the parties agree that, Seller and Lease Guarantor may elect
one and only one of the following as their sole and exclusive remedy: (a)
specific performance of this Agreement; or (b) payment of the Earnest Money
Deposit. In the event that Seller and Lease Guarantor elect to be paid the
Earnest Money Deposit as their sole and exclusive remedy, the parties agree that
(i) the amount of the Earnest Money Deposit is a reasonable sum considering all
of the circumstances existing on the date of this Agreement, including the
relationship of its amount to the range of harm to Seller and Lease Guarantor
that reasonably could be anticipated, and the anticipation that proving actual
damage would be costly, impracticable and extremely difficult, and (ii)
retention of the Earnest Money Deposit by Seller and Lease Guarantor as
liquidated damages is not intended as a forfeiture or penalty, but instead is
intended to constitute liquidated damages to Seller and Lease Guarantor. The
election of Seller and Lease Guarantor to receive payment of the Earnest Money
Deposit as set forth above shall not prohibit Seller from enforcing its
indemnification rights under Section 4 against Buyer.




--------------------------------------------------------------------------------




13.Default by Seller and/or Lease Guarantor. Prior to Closing, provided that
Buyer is ready, willing and able to Close and also that Buyer is not in default
of this Agreement, then, if any of Seller’s or Lease Guarantor’s representations
and warranties in this Agreement prove to be untrue in any material respect, or
if Seller or Lease Guarantor otherwise defaults in the performance of any of
their respective obligations under this Agreement and Seller or Lease Guarantor
fails to cure such default within ten (10) days after Buyer has provided written
notice of such default to Seller, Buyer may elect one and only one of the
following as its sole and exclusive remedy: (a) to terminate this Agreement upon
written notice delivered to Seller, in which event Escrow Agent shall
immediately refund the Earnest Money Deposit to Buyer, and Seller and Lease
Guarantor shall reimburse Buyer for (i) all of Buyer’s reasonable out-of-pocket
costs and expenses, including, but not limited to, Buyer’s reasonable attorneys’
fees, and (ii) the cost of the Inspection Reports in an amount not to exceed
$50,000; or (b) to pursue the specific performance of this Agreement by Seller
and Lease Guarantor. After Closing, if Buyer learns that any of Seller’s or
Lease Guarantor’s representations and warranties in this Agreement were untrue
in any material respect when made, then Buyer, subject to the limitations set
forth in Section 6, shall have the right to pursue any remedies available at law
or in equity for a breach of said representations and warranties; provided,
however, in order for Buyer to pursue any such remedies, Buyer must send notice
to Seller of its intent to do so prior to the expiration of the Survival Period.
The provisions of this Section 13 shall survive Closing and the transfer of
title or a termination of this Agreement.
14.Disposition of Earnest Money Deposit. In the event Escrow Agent is instructed
by Buyer to return the Earnest Money Deposit to Buyer, or Escrow Agent otherwise
intends to disburse or return all or any portion of the Earnest Money Deposit to
Buyer based on Escrow Agent’s interpretation of this Agreement or otherwise,
before making any such return or disbursement, Escrow Agent shall notify Seller
of Buyer’s demand or Escrow Agent’s intention, and, unless Escrow Agent receives
written objection from Seller within five (5) business days thereafter stating
that there is a genuine dispute as to who is entitled to the Earnest Money
Deposit and describing the basis of Seller’s objection, then Escrow Agent shall
return the Earnest Money Deposit to Buyer. If Escrow Agent receives a written
objection from Seller within said 5-business day period, Escrow Agent shall not
return or disburse all or any portion of the Earnest Money Deposit to Buyer. In
the event Escrow Agent is instructed by Seller to release the Earnest Money
Deposit to Seller, or Escrow Agent otherwise intends to disburse all or any
portion of the Earnest Money Deposit to Seller based on Escrow Agent’s
interpretation of this Agreement or otherwise, before making any such
disbursement, Escrow Agent shall notify Buyer of Seller’s demand or Escrow
Agent’s intention, and, unless Escrow Agent receives written objection from
Buyer within five (5) business days thereafter stating that there is a genuine
dispute as to who is entitled to the Earnest Money Deposit and describing the
basis of Buyer’s objection, Escrow Agent shall release and disburse the Earnest
Money Deposit to Seller. If Escrow Agent receives a written objection from Buyer
within said 5-business day period, Escrow Agent shall not release or disburse
the Earnest Money Deposit to Seller. Except for the willful misconduct or gross
negligence of Escrow Agent or Escrow Agent’s default of its obligations under
this Agreement, Escrow Agent shall have no liability to either Buyer or Seller
in acting or refraining from acting hereunder. In the event there is any dispute
as to the proper disbursement of the Earnest Money Deposit, Escrow Agent shall
be entitled to deposit the Earnest Money Deposit with a court of competent
jurisdiction in any county of any Location, and to interplead each of Buyer and
Seller in an appropriate interpleader action. Escrow Agent shall not release,
return or disburse the Earnest Money Deposit or any portion thereof, except: (a)
in strict compliance with the terms of this Section 14; (b) in accordance with a
joint written direction signed by Seller and Buyer; or (c) in obedience to a
court order issued by a court of competent jurisdiction.
15.Confidentiality. Buyer, Seller and Lease Guarantor acknowledge that any and
all information that either party has heretofore furnished or hereafter
furnishes to any of the others with respect to the Property, the transactions
contemplated by this Agreement or other non-public proprietary or confidential
information of the parties has been and will be furnished on the condition that
the receiving party maintains the confidentiality thereof until Closing.
Accordingly, prior to Closing, Buyer, Seller and Lease Guarantor shall not
disclose, and shall prohibit their respective agents, consultants, employees,
representatives and any parties identified in clause (i) below (each, a
“Receiving Agent”) from disclosing, to any other person or entity without the
prior written consent of the non-disclosing party: (a) the material terms of
this Agreement; (b) any of the information in respect of the Property,
including, but not limited to, the Due Diligence Documents and any information
heretofore or hereafter obtained by Buyer or its Receiving Agents, consultants
or representatives in connection with Buyer’s due diligence investigations of
the Property; and (c) any other non-public proprietary or confidential
information of the disclosing party. In the event the Closing does not occur or
this Agreement is terminated, each party shall, upon request from the other,
promptly return to the other all documents containing any of such information
without retaining any copy thereof or extract therefrom.




--------------------------------------------------------------------------------




Notwithstanding anything to the contrary hereinabove set forth, either party may
disclose such information (i) on a need-to-know basis to the Title Company, to
receiving party’s agents, employees, consultants, managers, investors,
accountants, attorneys and contractors, to its potential lenders and subsequent
purchasers, and to members of professional firms serving it or its potential
lenders and (ii) as may be necessary to comply with applicable Legal
Requirements or a court order. Notwithstanding the foregoing, the foregoing
confidentiality obligation shall not apply to any such information that (1) is
or becomes generally available to the public other than as a result of a breach
of this Agreement; (2) is obtained by receiving party or its Receiving Agents on
a non-confidential basis from a third-party that, to receiving party’s
knowledge, was not legally or contractually restricted from disclosing such
information; (3) was in receiving party’s or its Receiving Agents’ possession
prior to disclosing party’s disclosure hereunder; or (4) was or is independently
developed by receiving party or its Receiving Agents without using any such
confidential information. The terms of this Section 15 shall survive the
termination of this Agreement.
16.Attorney Fees. Except as otherwise provided in this Agreement, in a suit to
enforce this Agreement or any provision contained herein, the party prevailing
in such suit shall be entitled to recover, in addition to all other remedies or
damages allowed pursuant to this Agreement, reasonable attorney fees and court
costs incurred in such suit and any appeal thereof.
17.Notices. Any notice, request, tender, demand, delivery, approval or other
communication provided for, required or arising under this Agreement shall be in
writing and shall be deemed delivered: (a) if delivered in person, upon delivery
to an individual or to an officer of a corporate party; (b) if mailed, three
business days following deposit in the United States mail, registered or
certified, return receipt requested, postage prepaid, or if delivered via
overnight courier with instructions to deliver the next business day, one
business day after delivery to such overnight courier, in either case, addressed
to the other party or parties at the address or addresses below or at such other
address or addresses of which such party may give notice in accordance with the
provisions of this Section 17; or (c) if by fax or email, upon receipt of
confirmation of the fax or email transmittal, transmitted to the other party or
parties at the fax number or email address provided below or such other fax
number or email address of which such party may give notice in accordance with
the provisions of this Section 17. Any and all such notices may be given on
behalf of either party by its below named attorney.
Buyer:    Broadstone Net Lease Acquisitions, LLC
c/o Broadstone Real Estate, LLC
530 Clinton Square
Rochester, NY 14604
Attn: Mr. Sean Cutt
Fax: 585.760.8378
Email: sean.cutt@broadstone.com
With a copy to:    Tones Vaisey, PLLC
155 Clinton Square
Rochester, NY 14604
Attn: Jeffrey A. Vaisey, Esq.
Fax: 585.486.1772
Email: jvaisey@tonesvaisey.com
Seller &    BEF Foods, Inc.
Lease Guarantor:    8111 Smith’s Mill Road
New Albany, Ohio 43054
Attn: Chief Financial Officer
Email:     Mark_Hood@BobEvans.Com
With a copy to:    Bob Evans Farms, Inc.
8111 Smith’s Mill Road
New Albany, Ohio 43054
Attn: General Counsel
Email:     Colin_Daly@BobEvans.Com
and




--------------------------------------------------------------------------------






Bass, Berry & Sims PLC
150 Third Avenue South, Suite 2800
Nashville, Tennessee 37201
Attn:     T. Todd Ervin
Fax:     (615) 248-4147
Email: Tervin@bassberry.com
18.Miscellaneous.
(a)Further Assurances. Buyer, Seller and Lease Guarantor shall in good faith
cooperate with each other in satisfying all conditions contained in this
Agreement, including, without limitation, executing or re-executing any and all
documents reasonably required to be executed by Seller as record owner of the
Property to accomplish any verifications, approvals or determinations. Buyer,
Seller and Lease Guarantor agree that they will, at any time and from time to
time after Closing, upon request of the other party, do, execute, acknowledge
and deliver, or will cause to be done, executed, acknowledged and delivered, all
such further acts, assignments, transfers, conveyances, and assurances as may be
reasonably required in order to more fully complete the terms of this Agreement
to the extent usual and customary for commercial real estate closings where the
Property is located.
(b)Assignment. No party may assign this Agreement, in whole or in part, without
the prior written consent of the other parties. Notwithstanding anything
contained herein to the contrary, upon the expiration of the Due Diligence
Period, this Agreement shall automatically be assigned by Buyer to Broadstone
BEF Portfolio, LLC, a New York limited liability company to be formed by Buyer,
without the need for a separate written assignment. Notwithstanding the
foregoing, Buyer shall not be released and will remain responsible for the
performance of all of the assignee’s obligations under this Agreement until
Closing.
(c)Survival. The representations and warranties of the parties contained in this
agreement shall survive the Closing and the transfer of title to the Property
for a period of twelve (12) months (the “Survival Period”).
(d)Successors and Assigns. All terms of this Agreement shall be binding upon,
and inure to the benefit of and be enforceable by the parties hereto and their
respective legal representatives, successors and permitted assigns.
(e)Modifications. No modification, waiver, amendment, discharge or change of
this Agreement, except as otherwise provided herein, shall be valid unless the
same is in writing and signed by the party against which the enforcement of such
modification, waiver, amendment, discharge or change is sought. This Agreement
contains the entire agreement between the parties relating to the transactions
contemplated hereby, and all prior or contemporaneous agreements,
understandings, representations and statements, oral or written, are merged
herein. Without limiting the generality of the foregoing, this Agreement alone
fully and completely expresses the agreement between the parties and it is
specifically understood that no oral representation is binding on Buyer, Seller
or Lease Guarantor.
(f)Governing Law and Venue. This Agreement shall be construed and enforced in
accordance with the laws of the State of New York. Each party hereto consents to
the jurisdiction of any court of competent jurisdiction for any action arising
out of matters related to this Agreement. Each of the parties hereto waives the
right to commence an action in connection with this Agreement in any court
outside of said county.
(g)Interpretation. The principle that an agreement should be construed against
the party drafting the agreement shall not apply to this Agreement as both
parties hereto have contributed substantially in the negotiation and drafting of
this Agreement. The captions of this Agreement are inserted for convenience of
reference only and do not define, describe or limit the scope or the intent of
this Agreement of any term hereof. All personal pronouns used in this Agreement,
whether used in the masculine, feminine, or neuter gender, shall include all
other genders. The singular shall include the plural and vice versa.
(h)Invalid Provision. If any provision of this Agreement is held to be illegal,
invalid, or unenforceable under present or future laws, such provision shall be
fully severable and the remaining provisions of this Agreement shall remain in
full force.
(i)Time of Essence. Time is of the essence of this Agreement. However, if the
final date of any time period under or provided by this Agreement falls on a day
that is not a business day, then, and in such event, the time of such period
shall be extended to the next business day.




--------------------------------------------------------------------------------




(j)Waiver. Each of the parties hereto reserves the right to waive, in whole or
in part, any provision hereof which is for its benefit.
(k)Non-Recording. Neither this Agreement nor any memorandum or disclosure
thereof shall be recorded without the prior written consent of all parties to
this Agreement.
(l)Counterparts. This Agreement may be executed in any number of counterparts,
each of which, when taken together and confirmed between the attorneys
identified herein, shall constitute but one and the same fully executed
instrument. Signatures on counterparts of this Agreement that are delivered via
fax, email or by other electronic means are authorized and shall be acknowledged
as if such signatures were an original execution.
(m)Schedules and Exhibits. The following schedules and exhibits attached hereto
are hereby expressly made a part of this Agreement:
(i)    SCHEDULE 1 - List of Locations
(ii)    SCHEDULE 2 - List of Litigation
(iii)    EXHIBIT A - Legal Description
(iv)    EXHIBIT B - Master Lease Agreement
(v)    EXHIBIT C - Organization and Authorization Certificate
(vi)    EXHIBIT D - Parent Guaranty
(vii)    EXHIBIT E - Affiliate Guaranty


[SIGNATURE PAGES FOLLOW]




























































--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
BUYER:
BROADSTONE NET LEASE ACQUISITIONS, LLC, a New York limited liability company



By:    Broadstone Net Lease, LLC,
a New York limited liability company,
its sole member


By:    Broadstone Net Lease, Inc.,
a Maryland corporation,
its managing member




By:    /s/ Christopher J. Czarnecki












[SELLER & LEASE GUARANTOR SIGNATURE PAGE FOLLOWS]


































































--------------------------------------------------------------------------------




SELLER:
BEF FOODS, INC.,

a Ohio corporation




By:    /s/ Mark E. Hood .








LEASE GUARANTOR:
BOB EVANS FARMS, INC.,

a Delaware corporation


By:    /s/ Mark E. Hood .




BOB EVANS FARMS, LLC,
a Ohio limited liability company


By:    /s/ Mark E. Hood .


























[ESCROW AGENT SIGNATURE PAGE FOLLOWS]
















































--------------------------------------------------------------------------------






Escrow Agent joins in the execution hereof solely for the purpose of evidencing
its agreement to hold, administer and disburse the Earnest Money Deposit
pursuant to the terms of the foregoing Agreement.


ESCROW AGENT:
OLD REPUBLIC NATIONAL TITLE INSURANCE COMPANY



By:    /s/ Heather Zeisloft .














